Name: Commission Implementing Regulation (EU) No 1354/2014 of 16 December 2014 derogating from Regulations (EC) NosÃ 2305/2003, 969/2006, 1067/2008 and 1964/2006, Implementing Regulation (EU) NoÃ 480/2012 and Regulations (EC) NosÃ 828/2009 and 1918/2006 as regards the dates for lodging import licence applications and issuing import licences in 2015 under tariff quotas for cereals, rice, sugar and olive oil, derogating from Regulations (EC) NosÃ 951/2006 as regards the dates for issuing export licences in 2015 in the out-of-quota sugar and isoglucose sectors and derogating from Regulation (EU) NoÃ 1272/2009 as regards the period for examination of offers for the buying-in of common wheat, butter and skimmed milk powder at a fixed price under public intervention in 2014 and 2015
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  plant product;  processed agricultural produce;  trade;  European Union law;  economic policy;  beverages and sugar
 Date Published: nan

 19.12.2014 EN Official Journal of the European Union L 365/75 COMMISSION IMPLEMENTING REGULATION (EU) No 1354/2014 of 16 December 2014 derogating from Regulations (EC) Nos 2305/2003, 969/2006, 1067/2008 and 1964/2006, Implementing Regulation (EU) No 480/2012 and Regulations (EC) Nos 828/2009 and 1918/2006 as regards the dates for lodging import licence applications and issuing import licences in 2015 under tariff quotas for cereals, rice, sugar and olive oil, derogating from Regulations (EC) Nos 951/2006 as regards the dates for issuing export licences in 2015 in the out-of-quota sugar and isoglucose sectors and derogating from Regulation (EU) No 1272/2009 as regards the period for examination of offers for the buying-in of common wheat, butter and skimmed milk powder at a fixed price under public intervention in 2014 and 2015 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (1), and in particular Article 1 thereof, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (2), and in particular Articles 20(n), 144(g), 178(b), 187(e) and 192(5) thereof, Having regard to Council Regulation (EC) No 1528/2007 of 20 December 2007 applying the arrangements for products originating in certain states which are part of the African, Caribbean and Pacific (ACP) Group of States provided for in agreements establishing, or leading to the establishment of, Economic Partnership Agreements (3), and in particular Article 9(5) thereof, Having regard to Regulation (EU) No 978/2012 of the European Parliament and of the Council of 25 October 2012 applying a scheme of generalised tariff preferences and repealing Council Regulation (EC) No 732/2008 (4), and in particular Article 18(3) thereof, Whereas: (1) Commission Regulations (EC) Nos 2305/2003 (5), 969/2006 (6) and 1067/2008 (7) lay down specific provisions on the lodging of import licence applications and the issuing of import licences for barley under quota 09.4126, maize under quota 09.4131 and common wheat of a quality other than high quality under quotas 09.4123, 09.4124, 09.4125 and 09.4133. (2) Commission Regulation (EC) No 1964/2006 (8) and Commission Implementing Regulation (EU) No 480/2012 (9) lay down specific provisions on the lodging of import licence applications and the issuing of import licences for rice originating in Bangladesh under quota 09.4517 and broken rice under quota 09.4079. (3) Commission Regulation (EC) No 828/2009 (10) lays down specific provisions on the lodging of import licence applications and the issuing of import licences for products from the sugar sector under quotas 09.4221, 09.4231, and 09.4241 to 09.4247. (4) Commission Regulation (EC) No 1918/2006 (11) lays down specific provisions on the lodging of import licence applications and the issuing of import licences for olive oil under quota 09.4032. (5) In view of the public holidays in 2015, derogations should be made, at certain times, from Regulations (EC) Nos 2305/2003, 969/2006, 1067/2008, 1964/2006, Implementing Regulation (EU) No 480/2012 and Regulations (EC) Nos 828/2009 and 1918/2006 as regards the dates for lodging import licence applications and issuing import licences in order to ensure compliance with the quota volumes in question. (6) Under Article 7d(1) of Commission Regulation (EC) No 951/2006 (12), export licences for out-of-quota sugar and isoglucose are issued from the Friday following the week during which the licence applications were lodged, provided that no particular measures have since been taken by the Commission. (7) In view of the public holidays in 2015 and the resulting impact on the publication of the Official Journal of the European Union, the period between the lodging of applications and the day on which the licences are to be issued will be too short to ensure proper management of the market. That period should therefore be extended. (8) The second subparagraph of Article 14(1) of Commission Regulation (EU) No 1272/2009 (13) stipulates that the Commission must decide within 2 working days following the notification referred to in Article 13(1) of that Regulation and within 5 working days following the notification referred to in Article 13(3) of that Regulation. The public intervention for butter and skimmed milk powder has been extended until 31 December 2014 by Commission Delegated Regulation (EU) No 949/2014 (14). (9) In view of the public holidays in 2014 and 2015 and the resulting impact on the publication of the Official Journal of the European Union, the period for examination of offers will be too short to effectively monitor the quantities offered. That period should therefore be extended. (10) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Cereals 1. By way of derogation from the second subparagraph of Article 3(1) of Regulation (EC) No 2305/2003, for 2015, import licence applications for barley under quota 09.4126 may not be lodged after 13:00 (Brussels time) on Friday 11 December 2015. 2. By way of derogation from the second subparagraph of Article 4(1) of Regulation (EC) No 969/2006, for 2015, import licence applications for maize under quota 09.4131 may not be lodged after 13:00 (Brussels time) on Friday 11 December 2015. 3. By way of derogation from the second subparagraph of Article 4(1) of Regulation (EC) No 1067/2008, for 2015, import licence applications for common wheat of a quality other than high quality under quotas 09.4123, 09.4124, 09.4125 and 09.4133 may not be lodged after 13.00 (Brussels time) on Friday 11 December 2015. Article 2 Rice 1. By way of derogation from the first subparagraph of Article 4(3) of Regulation (EC) No 1964/2006, for 2015, import licence applications for rice originating in Bangladesh under quota 09.4517 may not be lodged after 13:00 (Brussels time) on Friday 4 December 2015. 2. By way of derogation from the third subparagraph of Article 2(1) of Implementing Regulation (EU) No 480/2012, for 2015, import licence applications for broken rice under quota 09.4079 may not be lodged after 13.00 (Brussels time) on Friday 4 December 2015. Article 3 Sugar By way of derogation from Article 4(1) of Regulation (EC) No 828/2009, applications for import licences may no longer be lodged after 13:00 (Brussels time) on Friday 11 December 2015 until 13:00 (Brussels time) on Friday 25 December 2015. Article 4 Olive oil By way of derogation from Article 3(3) of Regulation (EC) No 1918/2006, import licences for olive oil applied for during the periods referred to in Annex I to this Regulation shall be issued on the corresponding dates specified therein, subject to measures adopted pursuant to Article 7(2) of Commission Regulation (EC) No 1301/2006 (15). Article 5 Out-of-quota sugar and isoglucose By way of derogation from Article 7d(1) of Regulation (EC) No 951/2006, export licences for out-of-quota sugar and isoglucose for which applications are lodged during the periods referred to in Annex II to this Regulation shall be issued on the corresponding dates specified therein, taking account where applicable of the specific measures referred to in Article 9(1) and (2) of that Regulation. Article 6 Offers for the buying-in of common wheat at a fixed price under public intervention By way of derogation from the second subparagraph of Article 14(1) of Regulation (EU) No 1272/2009, for offers of common wheat notified during the periods referred to in Annex III to this Regulation, the period within which the Commission takes a decision following the notification referred to in Article 13(2)(b) and Article 13(3) of Regulation (EU) No 1272/2009 shall end on the date shown in that Annex. Article 7 Offers for the buying-in of butter and skimmed milk powder at a fixed price under public intervention By way of derogation from the second subparagraph of Article 14(1) of Regulation (EU) No 1272/2009, for offers of butter and skimmed milk powder notified during the periods referred to in Annex IV, parts 1 and 2 to this Regulation, the period within which the Commission takes a decision following the notification referred to in Article 13(2)(a) and Article 13(3) of Regulation (EU) No 1272/2009 shall end on the date shown in that Annex. Article 8 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall expire on 10 January 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 2014 For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 146, 20.6.1996, p. 1. (2) OJ L 347, 20.12.2013, p. 671. (3) OJ L 348, 31.12.2007, p. 1. (4) OJ L 303, 31.10.2012, p. 1. (5) Commission Regulation (EC) No 2305/2003 of 29 December 2003 opening and providing for the administration of a Community tariff quota for imports of barley from third countries (OJ L 342, 30.12.2003, p. 7). (6) Commission Regulation (EC) No 969/2006 of 29 June 2006 opening and providing for the administration of a Community tariff quota for imports of maize from third countries (OJ L 176, 30.6.2006, p. 44). (7) Commission Regulation (EC) No 1067/2008 of 30 October 2008 opening and providing for the administration of Community tariff quotas for common wheat of a quality other tOJ L 303, 31.10.2012, p. 1han high quality from third countries and derogating from Council Regulation (EC) No 1234/2007 (OJ L 290, 31.10.2008, p. 3). (8) Commission Regulation (EC) No 1964/2006 of 22 December 2006 laying down detailed rules for the opening and administration of an import quota for rice originating in Bangladesh, pursuant to Council Regulation (EEC) No 3491/90 (OJ L 408, 30.12.2006, p. 19). (9) Commission Implementing Regulation (EU) No 480/2012 of 7 June 2012 opening and providing for the management of a tariff quota for broken rice falling within CN code 1006 40 00 for the production of food preparations falling within CN code 1901 10 00 (OJ L 148, 8.6.2012, p. 1). (10) Commission Regulation (EC) No 828/2009 of 10 September 2009 laying down detailed rules of application for the marketing years 2009/2010 to 2014/2015 for the import and refining of sugar products of tariff heading 1701 under preferential agreements (OJ L 240, 11.9.2009, p. 14). (11) Commission Regulation (EC) No 1918/2006 of 20 December 2006 opening and providing for the administration of tariff quotas for olive oil originating in Tunisia (OJ L 365, 21.12.2006, p. 84). (12) Commission Regulation (EC) No 951/2006 of 30 June 2006 laying down detailed rules for the implementation of Council Regulation (EC) No 318/2006 as regards trade with third countries in the sugar sector (OJ L 178, 1.7.2006, p. 24). (13) Commission Regulation (EU) No 1272/2009 of 11 December 2009 laying down common detailed rules for the implementation of Council Regulation (EC) No 1234/2007 as regards buying-in and selling of agricultural products under public intervention (OJ L 349, 29.12.2009, p. 1.). (14) Commission Delegated Regulation (EU) No 949/2014 of 4 September 2014 laying down temporary exceptional measures for the milk and milk product sector in the form of extending the public intervention period for butter and skimmed milk powder in 2014, OJ L 265, 5.9.2014 (p.21). (15) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (OJ L 238, 1.9.2006, p. 13). ANNEX I Periods for lodging olive oil import licence applications Dates of issue Monday 30 or Tuesday 31 March 2015 Friday 10 April 2015 Monday 27 or Tuesday 28 April 2015 Wednesday 6 May 2015 Monday 11 or Tuesday 12 May 2015 Thursday 21 May 2015 Monday 18 or Tuesday 19 May 2015 Wednesday 27 May 2015 Monday 26 or Tuesday 27 October 2015 Wednesday 4 November 2015 ANNEX II Periods for lodging export licence applications for out-of-quota sugar and isoglucose Dates of issue Monday 13 to Friday 17 July 2015 Tuesday 28 July 2015 Monday 21 to Friday 25 December 2015 Friday 8 January 2016 ANNEX III Date of notification of offers of common wheat under Article 13(2)(b) of Regulation (EU) No 1272/2009 Date of notification of offers of common wheat under Article 13(3) of Regulation (EU) No 1272/2009 End of the period in which the Commission decides on offers of common wheat following those notifications Wednesday 1 April 2015 Wednesday 8 April 2015 Thursday 26 March 2015 Friday 27 March 2015 Monday 30 March 2015 Tuesday 31 March 2015 Wednesday 1 April 2015 Thursday 2 April 2015 Friday 3 April 2015 Monday 6 April 2015 Tuesday 7 April 2015 Wednesday 8 April 2015 Thursday 9 April 2015 Friday 10 April 2015 Monday 13 April 2015 Monday 13 April 2015 Monday 13 April 2015 Monday 13 April 2015 Friday 24 April 2015 Monday 27 April 2015 Tuesday 28 April 2015 Wednesday 29 April 2015 Thursday 30 April 2015 Monday 4 May 2015 Tuesday 5 May 2015 Wednesday 6 May 2015 Thursday 7 May 2015 Friday 8 May 2015 Wednesday 13 May 2015 Tuesday 19 May 2015 Thursday 7 May 2015 Friday 8 May 2015 Monday 11 May 2015 Tuesday 12 May 2015 Wednesday 13 May 2015 Thursday 14 May 2015 Friday 15 May 2015 Monday 18 May 2015 Tuesday 19 May 2015 Wednesday 20 May 2015 Thursday 21 May 2015 Friday 22 May 2015 Friday 22 May 2015 Friday 22 May 2015 Monday 18 May 2015 Tuesday 19 May 2015 Wednesday 20 May 2015 Thursday 21 May 2015 Friday 22 May 2015 Tuesday 26 May 2015 Wednesday 27 May 2015 Thursday 28 May 2015 Friday 29 May 2015 Monday 1 June 2015 ANNEX IV PART 1 Date of notification of offers of butter and skimmed milk powder under Article 13(2)(a) of Regulation (EU) No 1272/2009 Date of notification of offers of butter and skimmed milk powder under Article 13(3) of Regulation (EU) No 1272/2009 End of the period in which the Commission decides on offers of butter and skimmed milk powder following those notifications Monday 22 December 2014 Monday 5 January 2015 Monday 29 December 2014 Tuesday 6 January 2015 Monday 22 December 2014 Tuesday 23 December until Friday 2 January 2015 Thursday 8 January 2015 Friday 9 January 2015 PART 2 Date of notification of offers of butter and skimmed milk powder under Article 13(2)(a) of Regulation (EU) No 1272/2009 Date of notification of offers of butter and skimmed milk powder under Article 13(3) of Regulation (EU) No 1272/2009 End of the period in which the Commission decides on offers of butter and skimmed milk powder following those notifications Thursday 26 March 2015 Friday 27 March 2015 Monday 30 March 2015 Tuesday 31 March 2015 Wednesday 1 April 2015 Thursday 2 April 2015 Friday 3 April 2015 Monday 6 April 2015 Tuesday 7 April 2015 Wednesday 8 April 2015 Thursday 9 April 2015 Friday 10 April 2015 Monday 13 April 2015 Monday 13 April 2015 Monday 13 April 2015 Monday 13 April 2015 Friday 24 April 2015 Monday 27 April 2015 Tuesday 28 April 2015 Wednesday 29 April 2015 Thursday 30 April 2015 Monday 4 May 2015 Tuesday 5 May 2015 Wednesday 6 May 2015 Thursday 7 May 2015 Friday 8 May 2015 Thursday 7 May 2015 Friday 8 May 2015 Monday 11 May 2015 Tuesday 12 May 2015 Wednesday 13 May 2015 Thursday 14 May 2015 Friday 15 May 2015 Monday 18 May 2015 Monday 18 May 2015 Tuesday 19 May 2015 Wednesday 20 May 2015 Thursday 21 May 2015 Friday 22 May 2015 Friday 22 May 2015 Friday 22 May 2015 Tuesday 26 May 2015 Tuesday 19 May 2015 Wednesday 20 May 2015 Thursday 21 May 2015 Friday 22 May 2015 Wednesday 27 May 2015 Thursday 28 May 2015 Friday 29 May 2015 Monday 1 June 2015 Monday 20 July 2015 Thursday 23 July 2015 Tuesday 14 July 2015 Wednesday 15 July 2015 Thursday 16 July 2015 Friday 17 July 2015 Monday 20 July 2015 Wednesday 22 July 2015 Thursday 23 July 2015 Friday 24 July 2015 Monday 27 July 2015 Tuesday 28 July 2015